UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22875 The Pennant 504 Fund (Exact name of registrant as specified in charter) 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (Address of principal executive offices) (Zip code) Mark A. Elste The Pennant 504 Fund 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 359-1044 Date of fiscal year end: June 30 Date of reporting period: June 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. THE PENNANT 504 FUND ANNUAL REPORT FOR THE PERIOD FROM DECEMBER 16, 2013 (COMMENCEMENT OF OPERATIONS) TO JUNE 30, 2014 THE PENNANT 504 FUND SHAREHOLDER LETTER AUGUST 19, 2014 Dear Shareholders: Although June 30, 2014 marks the end of The Pennant 504 Fund’s first fiscal year, it nonetheless covers just a bit over six months of operations as the fund opened to investors on December 16, 2013. During this period, the Fund –a non diversified closed end mutual fund, has seen its assets grow to just under $40 million, with approximately $16.7 million of this amount settled in new 504 first lien loans, which represent the non-guaranteed portion of a U.S. Small Business Administration Section 504 transaction. The Fund has an active pipeline of loans ready to settle, in the process of loan underwriting or in settlement abeyance awaiting construction loan take out. The level of asset growth and deployment is remarkable in that the Fund went from creation in late 2013 to being a significant market place buyer of 504 first lien loans in a little over six months. We anticipate as the 504 first lien loan marketplace becomes increasingly familiar with the Fund, the pace of deployment in 504 first lien loans will likely increase. 504 first lien loan deployment is essential as the low yield on cash equivalents is not helpful to investor total return potential. As of June 30, 2014, the Fund’s investment of 42.3% in 504 first lien loans had a stated yield-to-maturity of 5.53% based on the fair value of the loan portfolio. However, on that date, 57.7% was invested in a U.S. government obligations short term fund that has a stated 7-day yield of .01%. The blended pro forma return on the two primary portfolio components, 504 first lien loans and available cash equivalents, will not reach its full potential until we are approaching fully invested status. To assist in the execution of full deployment, the Fund is in the process of evaluating the use of portfolio leverage as allowed under the Investment Company Act of 1940. The ability to utilize leverage will help the Fund’s portfolio management team to build a larger loan pipeline than is currently available, as the leverage assures that sufficient cash is available to settle a larger pipeline. The Fund has entered into a fund wholesaling agreement with Sandler O’Neill & Partners, L.P. (“Sandler”), to offer the Fund to institutions across the United States that may request regulatory consideration of their investment under the Community Reinvestment Act of 1977. The Fund chose Sandler because of its national reputation in the banking marketplace. In addition to promoting the Fund to its banking clients, Sandler has facilitated a dialogue between the Fund and various federal financial regulators regarding potential Community Reinvestment Act benefits afforded by an investment in the Fund to institutions under their supervision. Investors continue to operate within a prolonged environment of extremely low levels of general interest rates. For any investor in bonds or loans, this potentially poses significant interest rate risk as it seems likely that rates will move higher over time; only the timing is significantly debatable. Nonetheless, maintaining large balances in cash equivalents poses an equally challenging environment in which to address reinvestment rate risk – the opportunity cost for cash equivalents has been high. Interest rate risk and reinvestment rate risk are mutually exclusive and, therein, is the root of the problem set in constructing any bond or loan portfolio in today’s environment. The Fund’s portfolio management team is keenly sensitized to these two competing risks and is likewise aware of the Joint Agency Policy Statement on Interest Rate Risk issued by federal banking agencies that addresses this exact issue. Accordingly, the Fund’s portfolio team is actively targeting a short effective portfolio duration of between 2 to 3.5 years. The next twelve months promises to be an exciting period for the Fund and its shareholders as the Fund’s profile continues to advance. Our team would like to thank you for your investment and the confidence you placed in us. Sincerely, Mark A. Elste, CFA President & Chairman THE PENNANT 504 FUND SHAREHOLDER LETTER (CONTINUED) AUGUST 19, 2014 Important Information for Shareholders The Pennant 504 Fund is distributed by Foreside Fund Services LLC. There can be no assurance that the Fund will achieve its investment objectives. An investment in the Fund is an appropriate investment only for those investors who can tolerate a high degree of risk and do not require a liquid investment. Investors may lose some or all of their investment in the Fund. The Fund is not designed to be a complete investment program and may not be a suitable investment for all investors. The risk factors described are the principal risk factors associated with an investment in the Fund, as well as those factors associated with an investment in an investment company with similar investment objectives and investment policies. This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees, expenses and experience of its management and other considerations. THE PENNANT 504 FUND TABLE OF CONTENTS Schedule of Investments 1 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Report of Independent Registered Public Accounting Firm 15 Other Information (Unaudited) 16 Trustees and Officers (Unaudited) 17 THE PENNANT 504 FUND SCHEDULE OF INVESTMENTS JUNE 30, 2014 504 First Lien Loans — (42.03%) Interest Rate Maturity Principal Fair Value Hospitality Properties — (18.14%) D S Hospitality, LLC, California 1 Year Libor + 5.16% (5.43% Floor) 3/15/2044 $ $ U.S. Retail Ventures LLC, Texas 3 Year Libor + 4.50% (6.00% Floor) 12/27/2038 YC Anchorage Hotel Group, LP, Alaska 3 Year Libor + 5.18% (6.18% Floor) 5/15/2044 Total Hospitality Properties Multi-Purpose Properties — (23.89%) 413 East 53rd Street, LLC, New York 3 Year Libor + 4.17% (4.95% Floor) 2/1/2044 CARUBA Properties, LLC, New Jersey 6.00% (6.00% Floor) 9/2/2036 CV Investment Properties, LLC, Arizona 5 Year Libor + 4.75% (6.00% Floor) 10/30/2038 Edward Adourian, LLC, California 6.66% (6.66% Floor) 3/15/2039 Greenland Group US, LLC, New Jersey 6.38% (6.38% Floor) 2/1/2037 Laubec 36, LLC, New York 7.00% (7.00% Floor) 10/1/2025 Palomar Oaks Corp., California 5 Year Libor + 4.50% (6.28% Floor) 2/1/2039 Ruby View Investments, LLC,Oregon 1 5 Year Libor + 4.00% (6.50% Floor) 6/26/2037 Rug Palace, Inc. dba Rug Palace Expo, California Prime + 2.25% (5.50% Floor) 2/15/2044 Total Multi-Purpose Properties Total 504 First Lien Loans (identified cost of $16,838,023) $ See accompanying notes to financial statements. 1 THE PENNANT 504 FUND SCHEDULE OF INVESTMENTS (CONTINUED) JUNE 30, 2014 Shares Fair Value Short-Term Investments — (57.20%) Federated Government Obligations Fund 0.01% *† $ Total Short-Term Investments (Cost $22,820,912) Total Investments — (99.23%) (Cost $39,658,935) Other Assets in Excess of Liabilities — (0.77%) Net Assets — (100.00%) $ 1 Represents an investment in the 504 First Lien Loan through a participation agreement with a financial institution. A participation agreement typically results in a contractual relationship only with the financial institution, not with the borrower. * The rate shown is the annualized 7-day yield as of June 30, 2014. † Fair value of this security exceeds 25% of the Fund’s net assets. Additional information for this security, including the financial statements, is available from the SEC’s EDGAR database at www.sec.gov. Percentages shown represent fair value as a percentage of net assets. See accompanying notes to financial statements. 2 THE PENNANT 504 FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2014 Assets: Investments in 504 First Lien Loans, at fair value (cost $16,838,023) $ Short-term investments, at fair value (cost $22,820,912) Receivables: Due from adviser Interest Prepaid insurance Principal paydowns Prepaid registration Deferred offering costs Total assets Liabilities: Payables: Legal Audit Fund accounting and administration Transfer agent Trustees Custodian Accrued other expenses Total liabilities Net Assets $ Net Assets Consist of: Capital (unlimited shares authorized, no par value) $ Accumulated net investment income — Accumulated net realized loss ) Accumulated net unrealized depreciation on investments ) Net Assets $ Shares Net assets applicable to outstanding shares $ Number of outstanding shares Net asset and redemption price value per share $ Maximum offering price per share
